NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


MICHAEL MOORE and MAXINE MOORE, )
                                )
          Appellants,           )
                                )
v.                              )                   Case No. 2D17-886
                                )
SIVAKUMAR RAMAN,                )
                                )
          Appellee.             )
                                )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for Lee
County; Jay B. Rosman, Judge.

Michael Moore and Maxine Moore, pro se.

Michael R. D’Lugo of Wicker Smith O’Hara
McCoy & Ford, P.A., Orlando, for Appellee.




PER CURIAM.


             Affirmed.


MORRIS, BLACK, and BADALAMENTI, JJ., Concur.